Citation Nr: 1757347	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for macular degeneration of both eyes.

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right hip fracture, as secondary to the service-connected left knee disability.

3. Entitlement to an increased rating in excess of 10 percent for right knee degenerative arthritis.

4. Entitlement to an increased rating in excess of 10 percent for left knee degenerative arthritis.

5. Entitlement to a compensable rating for limitation of extension of the left knee.  

6. Entitlement to an initial compensable rating for limitation of extension of the left hip.

7. Entitlement to an initial compensable rating for impairment of the left hip.

8. Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the left hip. 

9. Entitlement to a separate compensable rating for left knee instability.

10. Entitlement to service connection for a right hip fracture, as secondary to the service-connected left knee degenerative arthritis.

11. Entitlement to a total disability rating based on individual unemployability (TDIU).

12. Entitlement to an earlier effective date, prior to January 20, 2015, for special monthly compensation (SMC), based on aid and attendance.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1951 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and July 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issues of entitlement to an increased rating for the right knee, left knee, limitation of extension of the left knee, limitation of flexion and extension of the left hip, impairment of the left hip, a separate compensable rating for left knee instability, service connection for a right hip fracture, TDIU, and an earlier effective date for SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's corrected visual acuity in his eyes is no worse than 20/70.

2. The Veteran's service-connected macular degeneration does not cause impairment of field of vision; disfigurement; incapacitating episodes; or frequent hospitalizations.

3. The RO previously denied the Veteran's claim for entitlement to service connection for a right hip fracture in an unappealed September 2005 rating decision.

4. The evidence received since the September 2005 rating decision regarding the claim for a right hip fracture is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and relates to an unestablished fact necessary to substantiate that claim.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for macular degeneration of both eyes have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.79, Diagnostic Code (DC) 6006-6066 (2017).

2. The September 2005 rating decision denying the Veteran's claim for service connection for a right hip fracture is final. 38 U.S.C.A. §§ 5108, 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3. As new and material evidence has been received, the claim for entitlement to service connection for a right hip fracture is reopened.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Entitlement to an Increased Rating for Macular Degeneration 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for the Veteran's macular degeneration was granted in a January 1985 rating decision, at which time a noncompensable rating was assigned effective August 2, 1984.  A January 1988 rating decision granted a 10 percent rating effective September 11, 1986.  A September 2004 rating decision continued the 10 percent rating for macular degeneration.  An April 2014 rating decision increased the disability rating for macular degeneration to 50 percent effective June 18, 2013.  

As noted above, the Veteran's eyes are currently rated under DC 6066 which rates "Impairment of Central Visual Acuity."  Disability ratings for impaired vision generally are based on corrected distance vision with central fixation. 38 C.F.R. § 4.76 (2017).  Where a claimant reports visual acuity that is between two sequentially listed visual acuities, the visual acuity which permits the higher evaluation is used.  38 C.F.R. § 4.76 (b)(4) (2017).

Prior to December 10, 2008, DCs 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.84a (2008).  From December 10, 2008, DCs 6061-6066 contain the criteria to evaluate impairment of central visual acuity. 38 C.F.R. § 4.79 (2017).

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) if corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or when corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008); 38 C.F.R. § 4.79 DC 6066 (2017).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) if corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) if corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) if corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity of 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, DCs 6077, 6078 (2008); 38 C.F.R. § 4.79, DC 6066 (2017).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, DCs 6070, 6074, 6076, 6077, 6078 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2017).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, DCs, 6066, 6070, 6073, 6076 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2017).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076, 6078 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2017).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2017).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2017).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/200; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2017).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/200; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008); 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2017).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/200; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, DCs 6061, 6062, 6063, 6067, 6071 (2008); 38 C.F.R. § 4.79, DCs 6064 and 6065 (2017).

In February 2014, the Veteran underwent a VA examination to evaluate the severity of his macular degeneration.  The Veteran reported a loss of visual acuity due to the macular degeneration, even after the removal of his cataracts.  His uncorrected distance was 20/100 and his corrected distance was 20/70 for both eyes.  There was no evidence of afferent pupillary defect, anatomical loss, light perception only, extremely poor vision, or blindness.  The Veteran did not have diplopia or a corneal irregularity that resulted in severe astigmatism.  Slit lamp and external eye examination results were normal, aside from his lens implants.  The only abnormality identified during the internal eye exam was macular degeneration.  The examiner noted that the macular degeneration affected the Veteran's central visual field, but that he could still see light during testing.  He did not have a loss of visual field, nor a scotoma.  The examiner noted the presence of cataracts and retinal conditions (macular degeneration).  The report did not indicate the presence of anatomical loss of eyelids, brows, or lashes, lacrimal gland or lids conditions, ptosis, conjunctivitis, corneal conditions, glaucoma, inflammatory conditions, optic neuropathy, neurological eye conditions, tumors, or neoplasms.  The examiner did not find evidence of scarring or disfigurement.  Furthermore, the Veteran had not had any incapacitating episodes related to his eye conditions.  The examiner opined that the visual acuity limited his daily activities, such as driving and moving around unfamiliar places, for which he required assistance. 

Based upon findings of corrected distance vision of 20/70 in both eyes, the Veteran would not warrant a rating in excess of 50 percent.  Further, he would not warrant a higher evaluation without evidence of corrected vision of 20/200 vision (or worse) in either eye. As the worst corrected visual acuity of record is 20/70, a rating in excess of 50 percent based upon visual acuity is not warranted. 

The Board has considered rating the Veteran's condition under other diagnostic criteria than impairment of central visual acuity (DC 6061-6066); however, review of the evidence does not indicate that rating the Veteran's condition would warrant a higher or separate rating under another diagnostic code.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board notes that the evidence does not indicate that the Veteran would warrant a higher rating based upon visual field defects or any other diagnostic code listed under diseases of the eye.  Particularly, the Board notes that the Veteran's condition would not warrant a rating in excess of 10 percent when evaluated under the criteria for retinopathy or maculopathy (DC 6006) or postoperative cataracts (DC 6027).

Retinopathy or maculopathy is evaluated on the basis of either visual impairment or on incapacitating episodes pursuant to the General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, DC 6006.  A 10 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months; a 20 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months; a 40 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months; and a 60 percent rating is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.

The Veteran's condition has not been shown to cause incapacitating episodes and such episodes were specifically denied in the prior 12 months by the February 2014 VA examiner.  While the Veteran has reported that his condition limits his daily activities without assistance, the evidence does not establish that such limitations have caused periods of incapacitation that would meet even the criteria for a 10 percent rating based on this criteria.  As the Veteran's 50 percent rating is already based upon his visual impairment, no higher rating is available under this diagnostic code. 

Cataracts are evaluated under DC 6027, based upon whether they are preoperative or postoperative.  The Board notes that the Veteran has had both cataracts removed and replaced with intraocular lenses.  For postoperative cataracts, DC 6027 advises that if a replacement lens is present, the disability must be evaluated based upon visual impairment.  As replacement lenses are present in this case, the above evaluation of the Veteran's visual impairment is appropriate.  Notably, the February 2014 examiner stated that the cataracts had not had any effect on the Veteran's vision or fields since their removal and the insertion of the implants.  Therefore, a higher rating under this diagnostic code is not available.

The evidence of record does not indicate that the Veteran's condition warrants a higher disability rating under DC 6066.  Accordingly, the Board finds that a rating in excess of 50 percent is not warranted. See 38 C.F.R. §§ 4.3, 4.79 DC 6066.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. New and Material Evidence 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO last denied the Veteran's claim of entitlement to service connection for a right hip fracture in a September 2005 rating decision.  Previously, the pertinent evidence of record included the August 2005 VA examination report, which concluded that it was not possible for the Veteran's weakened knee to have caused the fall.  In its previous rating decision, the RO denied the claim based in large part on a finding that there was no evidence that the current right hip disability was caused or aggravated by the left knee disability.

The Veteran was notified of the September 2005 rating decision and did not appeal it, nor did he submit additional evidence within one year of that decision in support of his claim for a right hip fracture.  As such, the RO's September 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

In this case, the newly submitted evidence pertaining to the sleep disorder claim consists, in part, of the June 2014 VA examination report, in which the examiner indicated that the Veteran fractured his hip while mowing the lawn.  This suggests that the Veteran's left knee disability may have played a causal role in the fall that resulted in the right hip fracture.  The Board finds that this additional evidence relates to the open medical question as to whether the Veteran's right hip fracture was caused or aggravated by his service-connected left knee disability.  The evidence is new, material and serves to reopen the claim.  To this extent only, the appeal is granted.



ORDER

Entitlement to a rating in excess of 50 percent for macular degeneration of both eyes is denied.

The claim of entitlement to service connection for a right hip fracture, as secondary to the service-connected left knee disability, is reopened. 


REMAND

Knee and Hip Disabilities

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In evaluating the severity of the Veteran's hip and knee disabilities, the February 2014 and June 2014 VA examiners did not specify whether testing was completed in both active and passive motion, and in weight-bearing and nonweight-bearing.  In light of the Court's holding in Correia, coupled with the fact that VA has not assessed the severity of the disability in over three years, the Board finds that a remand is appropriate to afford the Veteran an updated and complete examination for his hips and knees.  Additionally, an updated examination is necessary to specifically evaluate any instability present in the Veteran's left knee, for which he is currently seeking a separate compensable rating.

Service Connection for Right Hip Fracture

Once VA undertakes an effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one, or at a minimum, notify the Veteran as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  If an examination is inadequate or does not contain sufficient detail, it must be returned for further clarification.  See Shoemaker v. Derwinski, 3 Vet.App. 248 (1992).

In June 2014, the Veteran attended a VA examination for his hip disabilities. The examiner noted a diagnosis of a right hip fracture, and opined that it was not proximately due to or the result of the Veteran's service-connected left knee disability.  However, this opinion was limited to a discussion of causation, and did not address whether the Veteran's claimed disability was aggravated by his left knee disability.  The Court has held that a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  On remand, a new opinion should be obtained.

Entitlement to TDIU and Earlier Effective Date for SMC

The Board recognizes the September 2015 rating decision, in which the RO denied an earlier effective date, prior to January 20, 2015, for entitlement to SMC.  The Veteran filed a notice of disagreement in response to the rating decision in November 2015.  The next step in the appellate process is for the RO to issue to the Veteran and the Veteran's representative a Statement of the Case addressing this matter.  See 38 C.F.R. § 19.29 (2017); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of a statement of the case.  

Additionally, as the Veteran has been in receipt of a 100 percent disability rating since the beginning of the period on appeal, the Board finds that the issue of entitlement to TDIU prior to November 17, 2009 is inextricably intertwined with the matter of an earlier effective date for SMC, as well as the increased rating claims on appeal.  Accordingly, adjudication of the TDIU claim must await development and readjudication of these claims.  The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

VA treatment records through October 2017 have been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  Updated VA treatment records since October 2017 should also be obtained.  

2.  Ensure that the Veteran is scheduled for a VA examination in order to determine the current severity of his service-connected hip and knee disabilities, as well as the etiology of his right hip fracture. All pertinent evidence should be made available to and reviewed by the examiner. 

a.  The examiner must make all findings relative to rating the Veteran's disabilities, to include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disabilities on his occupational functioning and daily activities. 

With respect to flare-ups, the examiner should identify any functional loss caused by flare-ups, to include the amount of range of motion loss, if any, that is present during flare-ups.  If the examination is not taking place during a flare-up, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

b.  The examiner should also provide an evaluation of whether the Veteran demonstrates instability of the left knee for service connection purposes.

c.  Regarding the claim for service connection for a right hip fracture, the examiner should answer each of the following questions:

i)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right hip fracture had its onset in, or is otherwise related to his period of active duty service?

ii)  Notwithstanding the answer to (a), is it at least as likely as not that the Veteran's right hip fracture was caused or aggravated (chronically worsened) by his service-connected left knee disability? 

The examiner is asked to provide a medical rationale or explanation for each opinion given.

3. The Veteran and his representative must be provided a Statement of the Case addressing the Veteran's claim for an earlier effective date for SMC.  If and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board. See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.

4. When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence, including the claim for TDIU. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


